Citation Nr: 1339843	
Decision Date: 12/04/13    Archive Date: 12/18/13

DOCKET NO.  06-08 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for pterygium of the eyes. 

2. Entitlement to a rating greater than 30 percent prior to February 16, 2010, and greater than 60 percent as of February 16, 2010, for hypertensive cardiovascular disease. 

3. Entitlement to a rating greater than 10 percent for hypertension.

4. Entitlement to a compensable rating prior to March 4, 2010, and a rating greater than 10 percent as of March 4, 2010, for hypertensive retinopathy. 

5. Entitlement to a total disability rating based on individual unemployability (TDIU) from November 2, 2005 to February 15, 2010, inclusive. 



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

Rutkin, Joshua M.


INTRODUCTION

The Veteran served on active duty from October 1986 to October 1996. 

This appeal before the Board of Veterans' Appeals (Board) stems from a May 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines. 

The Veteran also perfected an appeal challenging the recoupment of service separation pay, which is addressed under separate cover.  See BVA Directive 8430, "Board Decision Preparation and Processing: Policies and Responsibility Assignments," ¶ 14(c)(10)(a)(7).  

The increased rating claim for hypertensive retinopathy and the issue of entitlement to TDIU from November 2, 2005 to February 15, 2010, are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1. Service connection for pterygium was initially denied in a January 2003 rating decision.

2. The Veteran was informed of the January 2003 rating decision and his appellate rights in a January 2003 letter, and did not file an appeal. 

3. Additional evidence received since the January 2003 rating decision is new to the record, but does not relate to an unestablished fact necessary to substantiate the claim for pterygium.

4. The Veteran's hypertensive cardiovascular disease was manifested by an exercise workload of no less than 6 METS and left ejection fraction of 68 percent prior to September 16, 2010, and of an estimated exercise workload of 5 METS and left ejection fraction of 66 percent as of September 16, 2010, with symptoms of chest pain and heaviness, fatigue, shortness of breath, and dizziness, and no history of congestive heart failure.  

5. The Veteran's hypertension has been manifested by systolic blood pressure predominately 160 or less, and diastolic blood pressure predominately 100 or less throughout the pendency of this claim. 


CONCLUSIONS OF LAW

1. The January 2003 rating decision, which denied service connection for pterygium, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).

2. New and material evidence has not been submitted to reopen the service connection claim for pterygium.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3. The criteria for a rating greater than 30 percent prior to February 16, 2010, and greater than 60 percent as of February 16, 2010, for hypertensive cardiovascular disease have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.104, Diagnostic Code (DC) 7007 (2013).

4. The criteria for a rating greater than 10 percent for hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.104, Diagnostic Code 7101 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) have been satisfied with respect to the claims adjudicated in this decision.  See 38 U.S.C.A §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.326(a) (2013).  

With regard to the duty to notify, letters dated in January 2006, March 2006, April 2008, and January 2010 notified the Veteran of the elements of service connection, including the degree of disability and effective date elements, VA's general criteria for determining the degree of disability and the types of evidence that could help establish a higher rating, and also informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claims.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 97-103 (2010); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 38 C.F.R. § 3.159(b).  Although the April 2008 and January 2010 letters were sent after initial adjudication of the Veteran's claims, they were followed by readjudication of the claims in several supplemental statements of the case (SSOC) after the Veteran had an opportunity to submit additional information and evidence.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (holding, in pertinent part, that a timing delay in the notice provided is harmless when "cured" by subsequent adjudication of the claim). 

The January 2006 letter also notified the Veteran of the elements of new and material evidence, that a previous, final rating decision had initially denied the claim for pterygium, and the reasons for the previous denial.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  Although this letter erroneously cited the date of the prior rating decision as January 2002 rather than January 2003, and did not fully explain the reasons for denying the claim in that decision, the September 2006 statement of the case (SOC) provided the correct date of that decision and clearly stated the reasons for the prior denial.  Therefore, any deficiencies in the January 2006 VCAA notice letter in this regard were harmless.  See Shinseki v. Sanders 556 U.S. 396, 407, 410 (2009) (holding that the "rule of prejudicial error" requires a case-by-case determination as to whether the error in question was harmless); Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005) (holding that lack of prejudicial harm with regard to VCAA notice errors may be established when a reasonable person would have known what was required to substantiate the claim based on the information provided), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Accordingly, the duty to notify is satisfied.  See 38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b). 

Concerning the duty to assist, the Veteran's service treatment records and VA treatment records have been associated with the claims file.  Private treatment records identified by the Veteran have also been added to the file.  The Veteran has not identified any other records or evidence he wished to submit or have VA obtain.  Thus, the duty to obtain relevant records is satisfied.  See 38 C.F.R. § 3.159(c).  

With regard to the Veteran's increased rating claims, VA examinations were provided in March 2006 and February and March 2010.  See 38 C.F.R. §§ 3.159(c)(4), 3.326(a), 3.327 (2013); Green v. Derwinski, 1 Vet. App. 121 (1991).  The examinations include consideration of the pertinent medical history, set forth the clinical findings made on examination, and describe the Veteran's disabilities in enough detail for the Board to make fully informed decisions on these claims.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008).  Although the claims file was not available for review, the examiners were able to access and review the Veteran's electronic VA treatment records by computer.  Moreover, there is no indication that lack of review of the claims file affected the adequacy of the examinations.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (holding that when evaluating a service-connected disability, it is the present level of disability that is of primary concern); Snuffer v. Gober, 10 Vet. App. 400, 403-04 (1997) (noting that review of claims file not required when such review would not change objective findings made on examination); Mariano v. Principi, 17 Vet. App. 305, 311-312 (2003). 

The Veteran has not stated and there is no other evidence indicating that there has been a material change in the severity of his hypertensive cardiovascular disease or hypertension since he was last examined by VA in 2010.  See 38 C.F.R. § 3.327(a); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007); VAOPGCPREC 11-95 (April 7, 1995).  Accordingly, VA's duty to provide adequate VA examinations with respect to the Veteran's increased rating claims has been satisfied.  See 38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

With regard to the Veteran's petition to reopen the service connection claim for pterygium, because new and material evidence has not been submitted to reopen the claim, a VA examination is not warranted.  See 38 C.F.R. § 3.159(c)(4)(iii); Woehlaert v. Nicholson, 21 Vet App 456, 463-64 (2007).  

There is no indication of prejudicial error with regard to VA's duties to notify and assist under the VCAA, and the Veteran has had a meaningful opportunity to participate effectively in the processing of his claims.  Accordingly, the Board will proceed with appellate review.  See Shinseki, 556 U.S. at 407, 410; Mayfield, 19 Vet. App. at 116. 

II. Petition to Reopen 

The Veteran petitions to reopen the previously denied claim of entitlement to service connection for pterygium.  For the following reasons, the Board finds that reopening is not warranted. 

Service connection for pterygium was initially denied in an October 2000 rating decision for lack of submission of a well-grounded claim.  The claim was then reconsidered under the VCAA, which was newly passed into law, and denied on the merits in a January 2003 rating decision.  The Veteran was notified of this decision and his appellate rights in a January 2003 letter in accordance with 38 C.F.R. § 19.25 (2013).  He did not initiate appellate review by submitting a notice of disagreement (NOD).  See 38 C.F.R. §§ 20.200, 20.201, 20.302(a) (2013) (setting for requirements, content, and time limits for submitting a NOD).  Although he mentioned his pterygium in a March 2003 letter, stating that it was "still zero percent" and that he wished to be afforded a new VA examination to assess its current level of severity (as would be warranted in an increased rating claim), he did not reference the January 2003 rating decision, express disagreement with the denial of service connection, make any arguments in support of service connection, or express a desire for appellate review.  See 38 C.F.R. §§ 20.201 (providing, in pertinent part, that a NOD must express dissatisfaction or disagreement with an adjudicative action by the agency of original jurisdiction and a desire for appellate review).  Clarification of this statement was not required as it did not express dissatisfaction with an adverse decision.  See 38 C.F.R. § 19.26(b) (2013).  Thus, as the March 2003 statement cannot reasonably be construed, even under a liberal interpretation, as disagreement with the January 2003 rating decision or a desire for appellate review, it did not constitute a NOD.  See Gallegos v. Principi, 283 F.3d 1309, 1313-14 (2002); Jarvis v. West, 12 Vet. App. 559, 561 (1999). 

Moreover, new and material evidence was not received within one year of the January 2003 rating decision, as explained below.  See 38 C.F.R. § 3.156(b) (providing that if new and material evidence is received within one year after the date of mailing of an RO decision, it may be "considered as having been filed in 
connection with the claim which was pending at the beginning of the appeal period"); Young v. Shinseki, 22 Vet. App. 461, 466 (2009) (holding that new and material evidence received within one year of an RO decision prevents that decision from becoming final).  

Consequently, because the Veteran did not appeal the January 2003 rating decision, and because new and material evidence has not been received within one year of the date of its mailing, the January 2003 rating decision is final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103. 

VA may reopen a previously and finally disallowed claim when "new and material" evidence is presented or secured with respect to that claim since the last final denial, whether the last denial was on the merits or on procedural grounds.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).

VA regulation defines "new and material evidence" as follows: "New evidence" means evidence not previously submitted to agency decision makers, and "material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  In order to qualify as new and material evidence, the new evidence must neither be cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.; see also Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (observing that the requirement of raising a reasonable possibility of substantiating the claim is a "low threshold").  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed, unless it is inherently false or untrue or, if it consists of a statement or opinion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Service connection for pterygium was denied in the January 2003 rating decision because the RO found that it pre-existed active service (it was noted on examination just prior to entry) and was not aggravated during service.  Specifically, the RO found that there was no evidence of worsening of the condition during that time. 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection is generally established with evidence showing (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the "nexus" requirement).  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); accord Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2012).

When the claimed disability is noted on entry intro active service, service connection may only be established on the basis of aggravation of the disorder by service beyond its natural progression.  38 U.S.C. § 1153 (West 2002); 38 C.F.R. § 3.306 (2013).  A pre-existing disease or injury will be presumed to have been aggravated by service if the evidence shows that the underlying disability underwent an increase in severity during that time.  Townsend v. Derwinski, 1 Vet. App. 408 (1991); 38 C.F.R. § 3.306(a); but see Green v. Derwinski, 1 Vet. App. 320, 323 (1991) (observing that a flare-up of symptoms during service does not necessarily constitute evidence of aggravation of the underlying disorder).  In that case, the presumption of aggravation may only be rebutted with clear and unmistakable evidence, including evidence that the increase was due to the natural progress of the condition.  38 C.F.R. § 3.306(b).  If the evidence does not show a worsening during service, then the burden is on the Veteran to show aggravation.  See id. (providing that aggravation may not be conceded when all the evidence of record shows that the disability underwent no increase in severity during service). 

While new evidence showing diagnoses and treatment of pterygium has been associated with the file, the evidence is not material to the claim as it is duplicative of the evidence of record at the time of the January 2003 rating decision, and does not relate to the unestablished fact of whether the pterygium was aggravated by service beyond its natural progression.  See 38 C.F.R. § 3.156(a).  Specifically, since the January 2003 rating decision was issued, the Veteran submitted private treatment records dated in November 2003 showing diagnoses of pterygium.  Additional VA treatment records and examination reports also show diagnoses of pterygium since at least 2004.  However, none of these records suggest a worsening of the Veteran's pterygium during active service, from which he separated a number of years earlier, in October 1996.  

Moreover, at the time of the January 2003 rating decision, in addition to the evidence of pterygium diagnosed in the October 1986 enlistment examination, there were diagnoses of pterygium in a January 1999 VA treatment record and an August 2001 private treatment record.  Thus, the evidence associated with the claims file since the January 2003 rating decision is merely duplicative of the evidence of record at the time of that decision showing a current diagnosis and continued treatment of pterygium.  This evidence does not by itself suggest a worsening of the disorder during or as a result of service, which is the only unestablished fact necessary to substantiate the claim.  See Morton v. Principi, 3 Vet. App. 508 (1992) (holding that newly submitted medical evidence describing the claimant's current condition was not relevant to the unestablished element of a medical nexus, and thus did not consitute new and material evidence); see also 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

Accordingly, new and material evidence has not been submitted to reopen the claim of entitlement to service connection for pterygium.  The petition to reopen is therefore denied.  See 38 C.F.R. § 3.156(a).


II. Increased Ratings

VA has adopted a Schedule for Rating Disabilities to evaluate service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.321; see generally, 38 C.F.R. § Part IV.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2013).  The percentage ratings in the Schedule for Rating Disabilities represent, as far as practicably can be determined, the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2013).  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  

Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2013).  Otherwise, the lower rating will be assigned.  Id.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  The schedule recognizes that disability from distinct injuries or diseases may overlap.  See 38 C.F.R. § 4.14 (2013).  However, the evaluation of the same disability or its manifestation under various diagnoses, which is known as pyramiding, is to be avoided.  Id.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Because the level of disability may have varied over the course of the claim, the rating may be "staged" higher or lower for segments of time during the period under review in accordance with such variations, if supported by the evidence of record.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); see also Fenderson v. West, 12 Vet. App. 119, 126 (1999) (concerning staged ratings in initial rating cases).

A. Hypertensive Cardiovascular Disease

The Veteran's cardiovascular disease has been rated under 38 C.F.R. § 4.104, DC 7007, which pertains to hypertensive heart disease.  When evaluating disabilities of the cardiovascular system under diagnostic codes 7000-7007, 7011, and 7015-7020, it must be ascertained in all cases whether or not cardiac hypertrophy or dilatation (documented by electrocardiogram, echocardiogram, or X-ray) is present and whether or not there is a need for continuous medication.  38 C.F.R. § 4.100 (2013).  METs testing is also required in all cases except: (1) when there is a medical contraindication; (2) when the left ventricular ejection fraction has been measured and is 50% or less; (3) when chronic congestive heart failure is present or there has been more than one episode of congestive heart failure within the past year; (4) when a 100% evaluation can be assigned on another basis.  Id.  If left ventricular ejection fraction (LVEF) testing is not of record, the cardiovascular disability must be rated based on the alternative criteria unless the examiner states that the LVEF test is needed in a particular case because the available medical information does not sufficiently reflect the severity of the veteran's cardiovascular disability.  Id.

Under DC 7007, a 10 percent evaluation is assigned when a workload of greater than 7 METs but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; continuous medication is required.  38 C.F.R. § 4.104.

A 30 percent evaluation is assigned under DC 7007 when a workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  Id.

A 60 percent evaluation is assigned under DC 7007 when there is more than one episode of acute congestive heart failure in the past year, or when a workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; where there is left ventricular dysfunction with an ejection fraction of 30 percent to 50 percent.  38 C.F.R. § 4.104.

A 100 percent evaluation is assigned under DC 7007 for chronic congestive heart failure; or when there is a workload of 3 METs or less which results in dyspnea, fatigue, angina, dizziness, or syncope; or when there is left ventricular dysfunction with an ejection fraction of less than 30 percent.  Id.

One MET (metabolic equivalent) is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  Id. Note (2).  

The criteria for a rating in excess of 30 percent for the Veteran's hypertensive heart disease were not met prior to February 16, 2010.  Specifically, a December 2004 VA heart examination report shows that the Veteran had 7 METS on exercise stress testing, which is also shown on the accompanying stress test report, and that there was no evidence of congestive heart failure.  The Veteran's left ejection fraction was not recorded.

The March 2006 VA heart examination report shows that the Veteran had an exercise capacity of 6 METS based on a stress test.  However, it was noted that the stress test was inadequate for proper interpretation of exercise-induced ischemia due to a normal heart rate and systolic blood pressure, with abnormal diastolic blood pressure response, as reflected in the exercise stress test report.  It was noted that the Veteran had dizziness at endpoint and poor functional capacity.  Testing for left ventricular dysfunction yielded an ejection fraction of 68%, which was interpreted as being negative for such dysfunction.  The Veteran had a heart size that was larger than normal, as shown by echocardiogram, but the extent of enlargement was mild.  A chest x-ray was normal.  There was no evidence of chronic congestive heart failure or more than one episode of acute congestive heart failure in the past year.  

The VA and private treatment records prior to September 16, 2010 do not reflect diagnoses of acute or chronic congestive heart failure, or testing results showing METS or a left ventricular ejection fraction worse than what is recorded in the VA examination reports.  

Thus, the criteria for a rating in excess of 30 percent were not satisfied prior to September 16, 2010, as the Veteran's exercise capacity was not 5 METS or less, he did not have left ventricular dysfunction with an ejection fraction of 50 percent or less, and did not have acute or chronic congestive heart failure.  The Veteran's symptoms of chest heaviness or tightness, chest pain, dizziness, shortness of breath, and fatigue, the mild dilation of the heart shown by echocardiogram, and need for continuous medication are already contemplated by the 30 percent rating assigned, which are reflected in the criteria for 10 and 30 percent ratings under DC 7007.  See 38 C.F.R. § 4.104; see also Cullen v. Shinseki, 24 Vet. App. 74, 84 (2010) (holding that within a particular diagnostic code, a claimant is not entitled to more than one disability rating for a single disability unless the regulation expressly provides otherwise).  

The 60 percent rating was assigned as of September 16, 2010 based on a VA examination performed on that date in which the examiner estimated that the Veteran's workload capacity would be 5 METS.  See 38 C.F.R. § 4.104, DC 7007 (providing that a 60 percent rating is assigned for a workload of greater than 3 but not greater than 5 METS).  The examiner explained in support of this finding that the Veteran became symptomatic with prolonged walking greater than 500 meters, but that he could do manual pumping of water every day.  An exercise stress test was not performed as it was medically contraindicated due to the Veteran's severe back pain.  The criteria for a rating in excess of 60 percent as of September 16, 2010 have not been satisfied, as there is no evidence of chronic congestive heart failure, a workload of 3 METS or less, or left ventricular dysfunction with an ejection fraction of less than 30 percent.  See 38 C.F.R. § 4.104.  The September 2010 VA examination report reflects a left ventricular ejection fraction of 66 percent.  An echocardiogram and chest x-ray were normal.  The examination was negative for chronic congestive heart failure.  The VA and private treatment records dating since September 16, 2010 do not show clinical findings supporting a higher rating.  

Accordingly, the schedular criteria for a rating in excess of 30 percent prior to September 16, 2010, and in excess of 60 percent as of September 16, 2010, have not been satisfied.  See 38 C.F.R. § 4.104, DC 7007.  As there is no evidence showing that the Veteran's hypertensive heart disease met the criteria for higher ratings at any other point during the pendency of this appeal, further staging is not warranted.  See Hart, 21 Vet. App. at 509-10.

With regard to unemployability resulting from the Veteran's heart disease, entitlement to TDIU as of September 16, 2010 has already been established.  The issue of whether entitlement to TDIU is warranted prior to September 16, 2010 is addressed in the REMAND portion of the decision below.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009); 38 C.F.R. §§ 3.340, 4.16 (2013).  

The Board has considered whether referral for extraschedular consideration is warranted.  See 38 C.F.R. § 3.321(b) (2013); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  The Veteran's symptoms and functional impairment, including chest pain and tightness, shortness of breath, dizziness, and limitations with regard to walking and exertional activity are contemplated by the rating criteria pertaining to cardiovascular diseases, including DC 7007.  See 38 C.F.R. § 4.104.  There is no evidence indicating that the Veteran's reported symptoms or functional limitations are exceptional or unusual manifestations of his heart disease or otherwise not adequately accounted for in the assignment of a schedular rating.  See 38 C.F.R. § 4.1 (providing that the degrees of disability specified in the General Rating Criteria are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability); see also 38 C.F.R. § 4.21 (2013) (providing that "[c]oordination of rating with impairment of function will . . . be expected in all instances").  Thus, a comparison of the Veteran's hypertensive heart disease and the rating criteria does not show "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).  

Accordingly, the first step of the extraschedular inquiry is not satisfied.  See Thun, 22 Vet. App. at 114.  In the absence of this threshold finding, there is no need to consider the second step of the inquiry, namely whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See id. at 118-19 (holding that the Board's "threshold" finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  Moreover, interference with employment is not sufficient by itself to warrant extraschedular referral, as the rating schedule "clearly recognizes that the rated disabilities interfere with employment."  See VAOPGCPREC 6-96 (August 16, 1996).  Therefore, referral for extraschedular consideration is not warranted.  Id.

In summary, the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and entitlement to a rating in excess of 30 percent prior to September 16, 2010, and in excess of 60 percent as of September 16, 2010 for hypertensive cardiovascular disease is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102; 4.3 (2013).  

B. Hypertension

Hypertension is evaluated under DC 7101.  38 C.F.R. § 4.104.  Under DC 7101, a 10 percent evaluation is assigned for hypertensive vascular disease with diastolic pressure predominantly 100 or more or systolic pressure predominantly 160 or more.  A 10 percent rating is also assigned when the individual has a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  Id.  A 20 percent evaluation is assigned for hypertensive vascular disease with diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more.  Id.  A 40 percent evaluation is assigned for hypertensive vascular disease with diastolic pressure predominantly 120 or more.  Id.  Hypertensive vascular disease with diastolic pressure predominantly 130 or more is rated 60 percent disabling.  Id.  

Hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  Id., Note (1).  The term hypertension means that the diastolic blood pressure is predominantly 90 mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 mm. or greater with a diastolic blood pressure of less than 90 mm.  Id.; see also Gill v. Shinseki, No. 12-3428 (Vet. App. 2013) (holding that the definition in Note (1), including the requirement that hypertension be confirmed by readings taken two or more times on at least three different days, pertains to establishing the diagnosis rather than evaluating the severity of hypertension under the rating criteria).  

The VA examination reports dated in December 2004, March 2006, and April 2010, as well as the VA and private treatment records dating since 2004, do not reflect blood pressure readings showing diastolic pressure of 110 or more, or systolic blood pressure of 200 or more.  Rather, they show diastolic blood pressure at its highest of 100, but usually of 90, and systolic blood pressure of 160 at its highest, but generally at 150 or below.  

At the February 2010 VA heart examination, the Veteran reported that two weeks earlier he had been hospitalized after an "angry outburst" with severe substernal pains and a blood pressure reading of 140 diastolic and 180 systolic.  However, a one-time reading showing diastolic blood pressure of 140 does not establish that the Veteran's diastolic blood pressure was predominately 110 or higher, and the fact that the VA treatment records and examination reports consistently show diastolic blood pressure of 100 or less weighs against such a finding.  The Veteran also reported at the VA examination that since the March 2006 examination, he had blood pressure readings of 180 systolic and 140 diastolic twice weekly on average, which is the same as the blood pressure reading that was taken when he was hospitalized, according to him.  However, given the fact that the blood pressure readings documented in the VA treatment records before and after the February 2010 VA examination have consistently shown diastolic blood pressure of 100 or below, the Board does not find it credible that the Veteran has diastolic blood pressure predominately 110 or higher. 

Thus, the criteria for a rating in excess of 10 percent for hypertension have not been satisfied.  See 38 C.F.R. § 4.104, DC 7101.  Complications of the Veteran's hypertension, including cardiovascular disease and retinopathy, have been evaluated separately.  There is no evidence of other complications of his hypertension.  

As the Veteran's hypertension did not meet the criteria for a rating greater than 10 percent at any point during the pendency of this appeal, staging is not warranted.  See Hart, 21 Vet. App. at 509-10.

With regard to unemployability, the issue of entitlement to TDIU prior to September 16, 2010 is addressed in the REMAND portion of the decision below.  See Rice, 22 Vet. App. at 453; 38 C.F.R. §§ 3.340, 4.16.

With regard to extraschedular consideration, there is no evidence that the Veteran's hypertension is manifested by signs, symptoms, or functional impairment not contemplated by the rating criteria or not adequately compensated by the assignment of a schedular rating.  See 38 C.F.R. § 3.321(b); Thun, 22 Vet. App. at 114.  A comparison of the Veteran's hypertension-which is manifested by high blood pressure controlled by medication and by complications of cardiovascular disease and retinopathy with associated symptoms that are separately compensated-with the schedular criteria under 38 C.F.R. § 4.104, DC 7101, which are correlated with blood pressure levels, does not show "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  See 38 C.F.R. § 3.321(b).  Functional impairment, including its effect on employment, is already accounted for in the assignment of a schedular rating.  See 38 C.F.R. §§ 4.1, 4.21; VAOPGCPREC 6-96.  Accordingly, referral for extraschedular consideration is not warranted.  See Thun, 22 Vet. App. at 114-118; 38 C.F.R. § 3.321(b).  

In summary, the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and entitlement to a 
rating in excess of 10 percent for hypertension is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3. 

ORDER

The petition to reopen the claim of entitlement to service connection for pterygium of the eyes is denied.

Entitlement to a rating greater than 30 percent prior to February 16, 2010, and greater than 60 percent as of February 16, 2010, for hypertensive cardiovascular disease is denied. 

Entitlement to a rating greater than 10 percent for hypertension is denied. 


REMAND

While the Board regrets the delay, the remaining claims unfortunately must be remanded before they are ready for appellate review to ensure they are afforded every consideration. 

With respect to the Veteran's claim for an increased rating for hypertensive retinopathy, a new VA examination is warranted to assess the current level of severity of this disorder.  In this regard, a December 2010 VA treatment record shows that the Veteran had impaired vision after correction of 20/100 in the left eye and 20/70 in the right eye, which is worse than the vision measurements of 20/80 in the left eye and 20/30 in the right eye recorded in the March 2010 VA examination report.  

Moreover, the March 2010 VA examination report shows that the Veteran has visual field impairment, presbyopia, a triangular fibrosvascular mass growing from the conjunctiva to the cornea, redness, a lump, watering, and blurring of both eyes.  However, it is not clear to what extent, if any, these clinical findings and symptoms are manifestations of his service-connected hypertensive retinopathy as opposed to his nonservice-connected bilateral pterygium.  The examiner should make this distinction with regard to each of these findings or symptoms, if it is possible to do so without resorting to speculation, and provide an explanation.  See 38 C.F.R. § 4.2 (2013).

If the examiner finds that the Veteran has visual field impairment due to his retinopathy, the examiner should also, if possible, review the charts accompanying the March 2006 and December 2004 VA eye examinations and convert them into degrees of contraction at each principal meridian (i.e. temporally, down temporally, etc.).  

With regard to the issue of entitlement to TDIU from November 2, 2005 to February 15, 2010, inclusive, the RO/AMC should refer this case for extraschedular consideration, unless the schedular criteria are met for this time period with the adjudication of other pending claims.  In this regard, although the schedular criteria for entitlement to TDIU were not met until February 16, 2010, there is probative evidence that the Veteran's service-connected heart disease has rendered him unemployable throughout the pendency of this appeal.  See 38 C.F.R. § 4.16(b).  The March 2006 VA heart examination, for example, reflects that the Veteran has not worked since 1996, and that his heart disease imposed moderate to severe restrictions on his ability to work (the examiner did not render an opinion on the issue of unemployability).  The March 2006 VA eye examination also reflects a finding that the Veteran's hypertensive retinopathy contributed to his inability to obtain or retain employment. 

Accordingly, the case is REMANDED for the following actions:

1. Obtain any outstanding VA treatment records from the Manila outpatient clinic dated since April 25, 2012 and associate them with the claims file (preferably by uploading them to the Virtual file). 

2. Thereafter, schedule the Veteran for a VA eye examination to assess the current level of severity of the Veteran's hypertensive retinopathy.  The examination must be conducted by a licensed optometrist or ophthalmologist.  The entire claims file, including a copy of this REMAND, must be made available to the examiner.  The examiner must indicate in the examination report that the claims file has been reviewed.  All tests and studies deemed helpful by the examiner should be conducted, and all clinical findings reported in detail.  

In measuring the visual field, the examiner must use either the Goldmann kinetic perimetry or automated perimetry using Humphrey Model 750, Octopus Model 101, or later versions of these perimetric devices with simulated kinetic Goldmann testing capability.  The results must be recorded on a standard Goldmann chart and this chart must be included with the examination report.  The examiner must chart at least 16 meridians 22 1/2 degrees apart for each eye and indicate the Goldmann equivalent used. 

In the examination report, the examiner must address the following:

A. Whether the Veteran has visual field impairment as a result of his hypertensive retinopathy, or whether such impairment is only a manifestation of his bilateral pterygium or other disorders.  If the visual field impairment is due both to the retinopathy and to other disorders, the examiner should specify the extent to which the retinopathy contributes to visual field impairment, if it is possible to do so without resort to mere speculation. 
B. If the Veteran has visual field impairment as a result of his hypertensive retinopathy, the examiner is asked to review the charts accompanying the March 2006 and December 2004 VA eye examinations, and, if possible, to convert them into degrees of contraction at each principal meridian (i.e. temporally, down temporally, etc.). 
C. Whether presbyopia, a triangular fibrosvascular mass growing from the conjunctiva to the cornea, redness, watering, and blurring of both eyes, as reflected in the March 2010 VA examination report, are manifestations of the Veteran's hypertensive retinopathy as opposed to his nonservice-connected bilateral pterygium or other disorders.  The examiner should be as specific as possible. 
D. If there are any other symptoms or pathology of the eyes, the examiner must specify whether they are attributable to the hypertensive retinopathy. 
E. Describe the functional impairment associated with the Veteran's hypertensive retinopathy. 

3.  Review the examination report to ensure that it complies with the above directives.  If any requested information is missing or if the examination report does not otherwise adequately respond to the Board's remand instructions, return the examination report to the examiner for clarification. 

4. Reassess whether the record is developed as to the question of extraschedular consideration of entitlement to TDIU.  If necessary, conduct any other appropriate development.  If the criteria for schedular consideration of entitlement to TDIU from November 2, 2005 to February 15, 2010 remain unsatisfied, then refer the issue of whether the Veteran is entitled to TDIU on an extraschedular basis to the Director of the Compensation and Pension Service.  The claims file and a copy of this REMAND must be provided. 

5.  Finally, after completion of the above and any other development deemed necessary, review and re-adjudicate the issues on appeal.  If such action does not grant the benefit claimed, provide the Veteran and his representative a supplemental statement of the case and an appropriate period of time should be allowed for response.  Thereafter, the case should be returned to this Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655 (2013).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


